DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2021 has been entered.  In response to the amendment filed on August 17, 2021, amended claim 17 is entered.  Claims 1-20 are pending
Response to Arguments
Applicant's arguments filed August 17, 2021 have been fully considered but they are not persuasive.
At p. 10, Applicant argues that paragraph [0038] of the specification supports the claimed phrase "determining a type of the blood flow metric based on the sensor."  Examiner respectfully disagrees.  Paragraph [0038] describes analyzing "activity data to derive cardiovascular or physiological metrics. The data may be analyzed in real-time as it is acquired." "The metrics may be derived from the user's activity data (as provided by one or more sensors)." ¶[0038].  There is nothing in the paragraph that describes determining a type of metric based on the sensor.  At most, paragraph [0038] describes deriving cardiovascular or physiological metrics from user activity data that is provided by one or more sensors.  It does not describe determining a type of the blood flow metric (e.g. cardiovascular or physiological metrics) based on the sensor providing the activity data.  
At p. 11 of the Reply, Applicant argues that para [0075] also provides support for the above claimed phrase.  Examiner respectfully disagrees.  Paragraph [0075] describes selecting or determining metric(s) to compute depending on an input from a user or a medical professional.  The input from a person (user or medical professional) is not the same as input from a sensor.  Furthermore, there is nothing in para [0075] that describes determining a type of metric based on the sensor.  At most, type of metric.  In addition, the selection or determination depends on input from a person (user or medical professional) – not a sensor.
At p. 11-12 of the Reply, in responding to the rejection of claims 1 and 9 under 35 USC 103, Applicant argues that the prior art does not disclose the claimed limitation because the sensor type of Lawson is known.  However, paragraphs [0038] and [0075] in the specification is not directed to ascertaining the type of an unknown sensor.  Furthermore, as explained on p. 3 of the Final Action, the specification describes an event type ([0041]), a sensor type ([0062]) and a sensor data type ([0088]) but does not describe "determining a type of the blood flow metric based on the sensor."  Examiner's interpretation of the unsupported claimed phrase (as explained in p. 4 para 2) is reasonable.

In amending in reply to a rejection of claims in an application …, the applicant … must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant … must also show how the amendments avoid such references or objections.  37 CFR 1.111(c) (Emphasis Added).

Regarding the rejection of claim 17 under 35 USC 103, Applicant merely alleges that the prior art does not disclose the claimed limitations.  At p. 12 of the Reply, Applicant states “None of Taylor, Posio, Lawson, nor Fonte teach or suggest this feature, in combination with the other features of independent claim 17.”  The Reply fails to clearly show how the amendment avoids Taylor, Posio, Lawson and/or Fonte.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 9 and 17 recite “determining a type of the blood flow metric based on the sensor.”  Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation in the application as filed.  The specification describes an event 
The dependent claims inherit and do not remedy the deficiencies of independent claims 1, 9 and 17.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 9-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0243663 A1 to Taylor in view of US 2017/0340920 A1 to Posio and US 7,129,836 B2 to Lawson.
	As to claims 1 and 9, Taylor teaches a computer-implemented method/system of calculating blood flow metrics using sensor data, the method comprising: 
receiving or accessing a user-specific anatomical model and a first set of physiological characteristics of a user (abstract, [0106]); 
computing or receiving a first value of a blood flow metric of the user based on the user-specific anatomical model and the first set of physiological characteristics (abstract; [0107]-[0108]); 
computing a second value of the blood flow metric of the user based on the user- specific anatomical model and the activity received data (adjusting boundary conditions based on data concerning patient’s physical conditions such as exercise [0226], [0238]).
	Taylor does not teach detecting a sensor of a wearable device associated with the user; 
receiving sensor data from the detected sensor, the sensor data comprising activity data of the user's blood flow or the user's physiological characteristics over a period of time in which the user performed an activity.  Posio teaches detecting a sensor of a wearable device associated with the user (physiological monitoring associated with user [0003]-[0005], [0099]); receiving sensor data from the detected sensor (200-216), the sensor data comprising activity data of the user's blood flow or the user's physiological characteristics (200-16 senses physiological characteristics during activity [0033]-[0034]) over a period of time in which the user performed an activity (200-216 monitors over duration of activity [0019]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
	Taylor and Posio do not teach determining a type of the blood flow metric based on the sensor.  Lawson teaches determining a type of the blood flow metric based on the sensor (“a second input of the acquisition device is configured to receive data from a sensor associated with a type of monitoring, the type of monitoring selected from a group consisting of cardiac output ….” Claim 5; the interpretation of “blood flow metric” as cardiac output is consistent with Applicant’s specification at para [038]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize the type of blood flow metric based on the sensor to accurately label incoming data for analysis.

	As to claim 17, Taylor teaches a non-transitory computer readable medium for use on a computer system containing computer-executable programming instructions for performing a method of calculating blood flow metrics using sensor data, the method comprising: 
receiving or accessing a user-specific anatomical model and a first set of physiological characteristics of a user (abstract, [0106]); 
computing or receiving a first value of a blood flow metric of the user based on the user-specific anatomical model and the first set of physiological characteristics (abstract; [0107]-[0108]); 
computing a second value of the blood flow metric of the user based on the user- specific anatomical model and the activity received data (adjusting boundary conditions based on data concerning patient’s physical conditions such as exercise [0226], [0238]).
	Taylor does not teach detecting a sensor of a wearable device associated with the user; 
receiving sensor data from the detected sensor, the sensor data comprising activity data of the user's blood flow or the user's physiological characteristics over a period of time in which the user performed an activity.  Posio teaches detecting a sensor of a wearable device associated with the user (physiological monitoring associated with user [0003]-[0005], [0099]); receiving sensor data from the detected sensor (200-216), the sensor data comprising activity data of the user's blood flow or the user's physiological characteristics (200-16 senses physiological characteristics during activity [0033]-[0034]) over a period of 
	Taylor and Posio do not teach determining a type of the blood flow metric based on the sensor, wherein the blood flow metric includes at least one of a cardiac output of the user, a work and an energy output of the user, a microvascular resistance of the user, or a level of hyperemic response of the user.  Lawson teaches determining a type of the blood flow metric based on the sensor (“a second input of the acquisition device is configured to receive data from a sensor associated with a type of monitoring, the type of monitoring selected from a group consisting of cardiac output ….” Claim 5; the interpretation of “blood flow metric” as cardiac output is consistent with Applicant’s specification at para [038]), wherein the blood flow metric includes at least one of a cardiac output of the user, a work and an energy output of the user, a microvascular resistance of the user, or a level of hyperemic response of the user (claim 5 discloses cardiac output).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize the type of blood flow metric based on the sensor to accurately label incoming data for analysis.

As to claims 2, 10 and 18, Taylor, Posio and Lawson make obvious the computer-implemented method of claim 1. Taylor further teaches: determining a blood flow model to use to compute the second value of the blood flow metric; and updating the blood flow model based on the received sensor data ([0226], [0238]).

As to claims 3, 11 and 19, Taylor, Posio and Lawson make obvious the computer-implemented method of claim 2. Taylor further teaches wherein the blood flow model is based on a user-specific boundary condition, and updating the blood flow model comprises updating the user-specific boundary condition based on the sensor data ([0226], [0238]).

.
Claims 5-8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Posio and Lawson as applied to claim 1 and 9 above, and further in view of US 9,087,147 to Fonte (cited by Applicant).
As to claims 5 and 13, Taylor, Posio and Lawson do not teach receiving stored sensor data associated with the user, wherein the stored sensor data is collected at a first point in time prior to collection of the sensor data of the user's blood flow or collection of the sensor data of the user's physiological characteristics; determining a blood flow model based on the stored sensor data; and computing the second value of the blood flow metric of the user further based on the determined blood flow model.  Fonte discloses receiving stored sensor data associated with the user, wherein the stored sensor data is collected at a first point in time prior to collection of the sensor data of the user's blood flow or collection of the sensor data of the user's physiological characteristics (“already obtained” col 48, In 3-7; “prior Ml” col 48, In 10); determining a blood flow model based on the stored sensor data (col 48, In 11-31); and computing the second value of the blood flow metric of the user further based on the determined blood flow model (col 20, In 24-30; col 27, In 25-48; cl 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the stored data of Fonte in the method of Taylor, Posio and Lawson to correlate data taken over time with needed adjustment of the model.

As to claims 6 and 14, Taylor, Posio and Lawson do not teach receiving stored sensor data associated with an individual other than the user; determining a blood flow model based on the stored sensor data; and computing the second value of the blood flow metric of the user further based on the determined blood flow model. Fonte discloses receiving stored sensor data associated with an individual other than the user (“population of patient-specific data” col 51, In 35-43); determining a blood flow model based on the stored sensor data (col 51, In 38-43); and computing the second value of the blood flow 

As to claims 7 and 15, Taylor, Posio and Lawson do not teach identifying a user group associated with the user; identifying the individual based on the user group associated with the user. Fonte discloses identifying a user group associated with the user; identifying the individual based on the user group associated with the user (col 48, In 7-10; col 49, In 8-14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify a user group and the individual as taught by Fonte in the method of Taylor, Posio and Lawson to adjust the model based on data from a population with characteristics closest to the individual.

As to claims 8 and 16, Taylor, Posio and Lawson do not teach detecting selecting the sensor as a data source for the sensor data based on the blood flow metric to be computed. Fonte teaches adjusting the model based on selected physiological conditions (col 66, ln 46-49). It would have been obvious to one of ordinary skill in the art to select one of the corresponding sensors 200-216 as a data source for the desired blood flow information to provide the correct data needed for adjusting the model.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244.  The examiner can normally be reached on M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. McCrosky/             Primary Examiner, Art Unit 3791